DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on December 2, 2020.

3.	Claims 1-14, 16-19 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
	In regard to independent claims 1, 17, and 18, the closest prior art Kaufman et al. (US 2012/0173120 A1), discloses “using RF tones to disrupt the vehicle ECU, detect the disrupting frequency, and dwell on the disrupting frequency to bring the vehicle to stop.” 
 	However, Kaufman et al. fails to specifically disclose:
 “disable a vehicle electronic control unit by sending a command from the unmanned aerial vehicle to the vehicle electronic control unit, and then assume, by the unmanned aerial vehicle, control of one or more functions of the disabled vehicle electronic control unit.”
 


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661